Title: From George Washington to Robert Morris, 28 March 1782
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir
                            Morris Town March 28th 1782
                        
                        Upon my arrival at this place, I found complaints that the Jersey Brigade had not been regularly supplied;
                            and was informed by the Commanding Officer that the Person to whom the contract is formed out attributed this irregularity
                            to the want of Money—I accordingly called upon Mr Logan the Sub. contractor (& only ostensible character here) to
                            give me his reasons in writing why the troops were not more regularly furnished with provisions—Altho his Answer does not
                            appear to be very accurate, or to inform from whence the want of Money originates; I thought it my duty to enclose it to
                            you; especially as I am informed the New York Brigade, has not been so regularly supplied as the Jersey Troops; as I
                            know your fixed determination to make good the terms of the contract on your part, and to compel the contractors to
                            comply with it punctually on theirs, in such a manner as that there shall not be the least ground for complaint in the
                            Army. I have the honor to be Sir &c.

                    